Citation Nr: 1633021	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-43 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge is a bar to the receipt of benefits administered by VA. 

2.  Whether the appellant is eligible to participate in the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The appellant deemed to have had active service in the United States Navy from May 1980 to April 1987.  He was given a bad conduct discharge.

In an October 2008 VA Administrative Decision, the RO determined that the appellant's separation from service had been due to his own willful and persistent misconduct, and involved offenses of moral turpitude.  The RO adjudged the discharge to be under dishonorable conditions and, as such, a bar to receipt of VA benefits. 

In an October 2008 VA Administrative Decision the RO determined that the appellant did not qualify for VRAP because his last discharge was determined to be dishonorable for VA education benefits.  A notice of disagreement was received in May 2013; a statement of the case was issued in August 2013; and a substantive appeal was received in September 2013.   
 
A review of the record shows that, during the course of the appeal, the appellant requested a personal hearing before the DRO.  In July 2008, he received notice of the hearing scheduled for September 2008.  In November 2009, the appellant requested to testify at a Board hearing.  He withdrew that request by way of a March 2011 correspondence.  The appellant was nonetheless scheduled for a hearing to take place in June 2011.  He received notice of the hearing in April 2011.  He failed to report for the hearing or provide good cause for his failure to report.  A June 2011 memorandum reflects that the appellant should not be scheduled for another hearing unless it is scheduled by the June 2011 presiding Veterans Law Judge.  In its February 2012 remand, the Board considered the appellant's hearing requests to have been withdrawn.  In October 2013, the appellant submitted another hearing request.  The Board finds that per the June 2011 VA memorandum, no further hearings should be scheduled unless scheduled by the June 2011 presiding Veterans Law Judge.  He has declined to schedule another hearing.  All hearing requests are deemed withdrawn.


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge by order of a special court martial effective April 1987. 
 
2.  The appellant's behavior and mental state was not the result of a disease and did not meet the VA criteria for insanity at the time he committed the offense that resulted in a bad conduct discharge. 


CONCLUSION OF LAW

The appellant's bad conduct discharge by order of a special court martial is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In June 2008, the RO provided notice relevant to the claim.  The RO issued the notice prior to the decision on the claim in October 2008 and explained appellant's and VA's respective responsibilities to obtain relevant evidence.  The RO also advised the appellant that the character of his discharge may affect his eligibility for the claimed benefit. 

However, VA is not required to provide notice of the information and evidence necessary to substantiate a claim where, as here, that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143   (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004). 

The duty to assist also includes obtaining relevant Federal records identified by the claimant that may assist in substantiating the claim.  In his substantive appeal (VA Form 9), the appellant indicated that he wanted to have his discharge upgraded.  The Board remanded the claim in February 2012 so that the appellant could inform the VA regarding steps he had taken to upgrade his discharge.  The RO sent the appellant an August 2012 letter requesting additional information.  There was no response from the appellant.  The Board finds that additional development is not warranted.

Law and Analysis

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  See 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on VA as to the character of discharge. See 38 C.F.R. § 3.12(a). 

A discharge because of an offense involving moral turpitude, which includes, generally, conviction of a felony or a discharge because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.312(d)(3), (4). 

A discharge based on willful and persistent misconduct includes a discharge under other than honorable conditions if that discharge was given for more than a minor offense.  See 38 C.F.R. § 3.124(d). 

A discharge or release from service under dishonorable conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing the discharge.  See 38 C.F.R. § 3.12. 

The Veterans Retraining Assistance Program (VRAP) is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011. See title II of Public Law 112-56.  The VRAP directs VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.

The program may enroll up to 45,000 veterans in Fiscal Year 2012, beginning July 1, 2012, and up to 54,000 veterans from October 1, 2012 through October 1, 2013, with training concluding by March 31, 2014. 

In order to qualify for the retraining assistance, a veteran must satisfy the following eligibility criteria: be at least 35 but no more than 60 years old, at the time of application; be unemployed on the date of application; not enrolled in any Federal or state job training program at any time during the previous 180-day period as of the application date; in receipt of an other than dishonorable discharge from the last period of service in the armed forces; not eligible for any other VA education benefit program; not in receipt of VA compensation due to Individual Unemployability; and submit an application no later than October 1, 2013. 
Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an Associate Degree, Non-College Degree, or a Certificate, and train the Veteran for a high demand occupation.  VRAP § 211(e).

The appellant's DD Form 214 indicates that he served in the United States Navy from May 1980 to April 1987.  He received a bad conduct discharge due to conviction by a special court martial and was noted to have time lost from February 12 to March 1, 1981 and from May 26, 1981 to August 9, 1981. 

A review of the service personnel records shows that the appellant was convicted by summary court martial for unauthorized absence and larceny and sentenced to confinement at hard labor for thirty days in February 1981. 

In May 1981, the appellant was convicted by special court martial of violations of UCMJ Article 121 for larceny committed in January 1981 and Article 92 for violation of lawful general regulations committed in March 1981and sentenced to confinement at hard labor and forfeiture of pay for three months, reduction in rate and a bad conduct discharge after confinement.  The sentence was confirmed by the convening authority in July 1981 (VBMS, STRs, 3/27/15, pgs. 70-83).

The appellant was released from confinement on August 10, 1981.  In April 1987, he was separated from Naval service with a bad conduct discharge. 

In a June 2008 statement in support of the claim (VA Form 21-4138), the appellant stated that he had a supervising officer (Lieutenant Commander H.) who was racist toward him (VBMS, 7/3/08).  The appellant stated that when he brought it to the attention of others, there was resistance up the chain of command, and his bad discharge was a direct result of racism.  He stated that he talked to his J.A.G. attorney at the time; but "to no avail."  He stated that "they basically didn't want any blacks working in my unit at that time."  In his April 2009 notice of disagreement and November 2009 substantive appeal, the appellant stated that there were no black people in the courtroom during his special court martial, and that he was not given a fair trial. 

The Board finds that the appellant's bad conduct discharge is a bar to entitlement to VA benefits as a matter of law under both the statutory and regulatory criteria as the discharge was at the order of a general court martial for conviction of a felony. Character of discharge is assigned by the service department and VA has no authority to change the character of discharge or the conviction and sentence by the special court martial. 

The Board acknowledges the appellant's contentions regarding his bad discharge being the result of racism.  However, there is no evidence to support the contention.  Moreover, as explained above, the VA has no authority to change the character of the discharge.  The service personnel records reflect a single Report of Separation from Active Duty (DD-214) that clearly shows one period of active duty ending with an unconditional bad conduct discharge with no intervening reenlistments or other enlistment contract actions.  See 38 C.F.R. § 3.13. 

The Board has considered whether there is any competent lay or medical evidence to suggest that the appellant met the VA criteria for insanity at the time of the offense, and the Board finds none.  Therefore, as there is no competent evidence of abnormal behavior and mental state due to disease, the appellant does not meet the VA criteria for insanity at the time he committed the offense that resulted in a bad conduct discharge. 

As the bar to benefits is a matter of law, the "benefit of the doubt" rule is not for application, and the Board must deny the claim for a non-service-connected pension.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appellant's bad conduct discharge by order of a special court martial is a bar to the award of VA benefits, to include participation in the VRAP.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


